Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                        CASE NO: 20-21707-CV-MARTINEZ/BECERRA

    RAYMOND JAMES FINANCIAL, INC.,

                  Plaintiff,

    vs.

   FEDERAL INSURANCE COMPANY;
   TRAVELERS CASUALTY AND SURETY
   COMPANY OF AMERICA; GREAT
   AMERICAN INSURANCE COMPANY;
   BEAZLEY INSURANCE COMPANY, INC.;
   and ST. PAUL MERCURY INSURANCE
   COMPANY,

                  Defendants.

               PLAINTIFF RAYMOND JAMES FINANCIAL, INC.’S
    MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT GREAT
   AMERICAN INSURANCE COMPANY AND SUPPORTING MEMORANDUM OF LAW

          Plaintiff, Raymond James Financial, Inc. (“Raymond James”), by and through undersigned

   counsel and pursuant to Fed. R. Civ. P. 56, moves for partial summary judgment against Defendant

   Great American Insurance Company (“GAIC”) on GAIC’s Third, Thirteenth, Seventeenth,

   Eighteenth, and Twentieth Affirmative Defenses [ECF No. 48]. In support thereof, Raymond

   James submits the following memorandum of law.

                                     I.     INTRODUCTION

          This is an insurance coverage dispute arising from GAIC and the other defendant-insurers

   failure to indemnify Raymond James for covered losses under a series of Financial Institution

   Bonds (the “Bonds”) that Raymond James purchased from the Defendants providing a total of $60

   million in “single loss” employee fidelity coverage. GAIC insured Raymond James under the

   Third Excess Bond (as defined in the First Amended Complaint). Raymond James suffered a
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 2 of 18




   covered loss under the Bonds resulting directly from dishonest and fraudulent acts committed by

   a Raymond James employee, Joel Burstein (“Burstein”), while acting in collusion with his former

   father-in-law Ariel Quiros (“Quiros”), in connection with the purchase, improvement and

   expansion of the Jay Peak Resort in Jay Peak, Vermont by Quiros. As part of their dishonest and

   fraudulent scheme, Burstein and Quiros, with the intent to financially benefit themselves and

   entities operated and controlled by Quiros and others, misappropriated over $60 million in limited

   partnership funds for purposes unrelated to any of the Jay Peak limited partnerships and for Quiros’

   personal benefit.

          Upon discovery of the fraud, the SEC initiated litigation against Quiros on April 12, 2016,

   which resulted in the appointment of Michael Goldberg as the Receiver for the Jay Peak limited

   partnerships and related entities (the “SEC Receiver”). See (Plaintiff Raymond James Financial,

   Inc.’s Local Rule 56.1 Statement of Material Facts in Support of Motions for Partial Summary

   Judgment (“Stmt. Mat. Facts”) at ¶ 6). 1 Soon thereafter, numerous lawsuits were filed against
                                            0F




   Raymond James and Burstein, including an action filed by the SEC Receiver on May 20, 2016,

   and a consolidated class action lawsuit filed on May 3, 2016 by individual EB-5 investors who

   were seeking to recover, among other damages, the limited partnership funds that had been

   misappropriated by Burstein and Quiros using accounts at Raymond James. (Id. at ¶ 7). After

   months of confidential negotiations, Raymond James agreed to settle with the SEC Receiver and

   class counsel. (Id. at ¶ 8). The Settlement Agreement, which was subsequently approved by the

   Court in the receivership action, provided for the dismissal of all Jay Peak related civil litigation

   against Raymond James and a bar of future litigation (other than actions brought directly by


   1
    Pursuant to S.D. Fla. L.R. 56.1, Raymond James’ Local Rule 56.1 Statement of Material Facts is
   being filed contemporaneously with this Motion. Pursuant to this Court’s Order [ECF No. 96],
   Raymond James further refers the Court to the parties’ Joint Statement of Undisputed Facts.

                                                    2
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 3 of 18




   government entities) in exchange for payment of $150 million from Raymond James. (Id. at ¶¶ 8,

   9).

          On or about May 4, 2016, Raymond James’ Legal Department received notice that the

   Daccache class action lawsuit had been filed against Raymond James and Burstein. (Id. at ¶ 10).

   At that time, Raymond James received notice of an actual claim in which it was alleged that

   Raymond James was liable to a third party under circumstances which, if true, would constitute a

   loss under the Bonds. (Id.). Raymond James then reported to the Defendants a claim under the

   Bonds on May 16, 2016. (Id. at ¶ 11). Raymond James, as requested by the Defendants and

   pursuant to agreed-upon extensions, submitted a narrative proof of loss to the Defendants on

   February 27, 2018. (Id. at ¶ 12). Over two years later, on April 20, 2020, Federal Insurance

   Company (“Federal”), as the primary insurer in a follow form tower, denied coverage under the

   Bonds. (Id. at ¶ 13). GAIC denied coverage on April 29, 2020. (Id.).

          Raymond James then filed this lawsuit on April 23, 2020. (Id. at ¶ 14). Raymond James

   filed a First Amended Complaint for Damages on July 8, 2020. (Id.). The lawsuit asserts claims

   for breach of contract and declaratory relief, and seeks to recover the $60 million in insurance

   coverage that Raymond James purchased from the Defendants under the Bonds at issue. (Id.). In

   response to the First Amended Complaint, GAIC filed its Answer and Affirmative Defenses to the

   First Amended Complaint [ECF No. 48], and asserted numerous affirmative defenses, certain of

   which, as addressed herein, are not supported by any record evidence in this case or otherwise are

   legally inapplicable to Raymond James’ claims in this lawsuit. Accordingly, and for the reasons

   discussed herein, Raymond James is entitled to partial summary judgment on GAIC’s Third,

   Thirteenth, Seventeenth, Eighteenth, and Twentieth Affirmative Defenses.




                                                   3
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 4 of 18




                                          II.     ARGUMENT

   A.     Summary Judgment Standard

          “Rule 56(c) mandates the entry of summary judgment . . . against a party who fails to make

   a showing sufficient to establish the existence of an element essential to that party’s case, and on

   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

   322 (1986). “When the non-moving party bears the burden of proof on an issue at trial, the moving

   party need not ‘support its motion with affidavits or other similar material negating the opponent’s

   claim” to meet its initial burden on summary judgment. Rice-Lamar v. City of Fort Lauderdale,

   232 F.3d 836, 840 (11th Cir. 2000) (quoting Celotex Corp., 477 U.S. at 323) (emphasis in original).

   Instead, the moving party simply may “point out to the district court” . . . “that there is an absence

   of evidence to support the nonmoving party’s case.” Id.; Young v. City of Augusta ex rel. DeVaney,

   59 F.3d 1160, 1170 (11th Cir. 1995) (to prevail, moving party may “may show that the non-moving

   party has no evidence to support [an essential element] of its case”). Once the moving party makes

   this showing, “the burden shift[s] to the nonmoving party to designate, through affidavits or

   otherwise . . . , specific facts showing that there is a genuine issue for trial.” Young, 59 F.3d at

   1170. “The existence of a mere scintilla of evidence in support of the non-movant’s position is

   insufficient; there must be evidence on the basis of which a jury could reasonably find for the

   nonmovant.” Yacht Club on the Intracoastal Condo. Ass’n v. Lexington Ins. Co., 944 F. Supp. 2d

   1258, 1261 (S.D. Fla. 2013).

   B.     Principles of Insurance Policy Interpretation

          Florida law is well-settled that insuring or coverage clauses must be read in the broadest

   possible manner to afford the greatest extent of coverage. Hudson v. Prudential Prop. & Cas. Ins.

   Co., 450 So. 2d 565, 568 (Fla. Dist. Ct. App. 1984). Exclusionary clauses, in contrast, are always



                                                     4
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 5 of 18




   strictly construed. Westmoreland v. Lumbermens Mut. Cas. Co., 704 So. 2d 176, 179 (Fla. Dist.

   Ct. App. 1997). Because exclusions are fundamentally contrary to the purpose of insurance,

   Florida courts hold insurers “responsible for clearly setting forth what [is] excluded from coverage

   under the terms of the policy.” Fayad v. Clarendon Nat’l Ins. Co., 899 So. 2d 1082, 1086 (Fla.

   2005).        Accordingly, if an insurer intends to exclude or limit coverage, it must do so

   unambiguously. Anderson, 756 So. 2d at 34. Where policy language is susceptible to more than

   one reasonable interpretation, it is considered to be ambiguous. Washington Nat’l Ins. Corp. v.

   Ruderman, 117 So. 3d 943, 948 (Fla. 2013). Any ambiguity must be liberally construed in favor

   of coverage and strictly against the insurer. Id. at 949-50. In other words, where “one reasonable

   interpretation of the policy provisions would provide coverage, that is the construction which must

   be adopted.” Id. at 950.

   C.       Raymond James is Entitled to Partial Summary Judgment on GAIC’S Third,
            Thirteenth, Seventeenth, Eighteenth, and Twentieth Affirmative Defenses

            The “burden of proving each element of an affirmative defense rests on the party that

   asserts the defense.” Paladin Shipping Co. v. Star Capital Fund, Ltd. Liab. Co., 491 F. App’x 42,

   44 (11th Cir. 2012) (quoting Custer Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1097 (Fla.

   2010)). Accordingly, GAIC bears the burden of establishing the elements of each asserted

   affirmative defense. Regions Bank v. Old Jupiter, LLC, No. 10-80188-CIV, 2010 WL 5148467,

   at *2 (S.D. Fla. Dec. 13, 2010). Because GAIC cannot meet that burden with respect to its Third,

   Thirteenth, Seventeenth, Eighteenth, and Twentieth Affirmative Defenses, Raymond James is

   entitled to summary judgment on those defenses.

            i.       Third Affirmative Defense – Aggregate Limit of Liability is Inapplicable

            GAIC asserted for its Third Affirmative Defense that Raymond James’ “claim under the

   Third Excess Bond is subject to an AGGREGATE LIMIT OF LIABILITY of $40,000,000 excess

                                                     5
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 6 of 18




   of $60,000,000,” and “Raymond James cannot recover in excess of this AGGREGATE LIMIT OF

   LIABILITY under the Third Excess Bond.” [ECF No. 49 at pp. 18-19]. Raymond James is

   entitled to summary judgment on this defense, because the aggregate limits of liability in the Third

   Excess Bond is completely inapplicable. As the First Amended Complaint makes clear, Raymond

   James is only seeking to recover the $60 million in “single loss” employee fidelity coverage under

   the Bonds resulting from Burstein’s dishonesty. [ECF No. 39 at ¶¶ 1, 74]. And, indeed, the

   Primary Bond expressly provides that “[s]ingle loss” means “all acts or omissions . . . caused by

   any person (whether an Employee or not) or in which such person is implicated.” [ECF No. 39 at

   Ex. A, Primary Bond, Limit of Liability, p. 13]. There is no record evidence to even suggest that

   the aggregate limits of liability under the Bonds are applicable in this case.

             To be sure, GAIC’s Rule 30(b)(6) corporate representative confirmed at deposition that

   only the single loss limit of liability, and not the aggregate limit of liability, was applicable in this

   case. 2 See (Stmt. Mat. Facts at Ex. C, Archbold Dep. at pp. 123:19-124:15). GAIC’s corporate
        1F




   representative further confirmed at deposition that GAIC is “not aware of claims that have gone to

   the aggregate limit of the underlying policies.” (Id. at pp. 124:17-125:5). Therefore, because the

   aggregate limit of liability is not applicable, Raymond James is entitled to partial summary

   judgment on GAIC’s Third Affirmative Defense.

             ii.    GAIC’s Thirteenth Affirmative Defense – Raymond James is Entitled to Recover
                    its Attorneys’ Fees and Costs Pursuant to Fla. Stat. § 627.428 if it Prevails

             GAIC asserted for its Thirteenth Affirmative Defense that Raymond James seeks to recover

   fees and costs not covered under the Bonds, relying on Exclusion (u) (as amended by Endorsement

   No. 5) of the Primary Bond. That exclusion provides that there is no coverage for “all fees, costs,



   2
    GAIC asserted the single loss limit of liability under the Third Excess Bond as its Second
   Affirmative Defense. [ECF No. 48 at p. 18].
                                                      6
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 7 of 18




   and expenses incurred by the Insured (1) in establishing the existence or amount of loss covered

   under this bond, except to the extent covered under the portion of Insuring Agreement (a) entitled

   Audit Expense; or (2) as a party to legal proceeding whether or not such legal proceeding exposes

   the Insured to loss covered by this bond.” [ECF No. 48 at pp. 22-23]. At deposition, GAIC’s

   corporate representative confirmed that this defense purports to say that Raymond James is not

   entitled to seek attorney’s fees or costs in this litigation. (Stmt. Mat. Facts at Ex. C, Archbold Dep.

   at p. 130:6-11).

          But, if Raymond James prevails in this action against GAIC, the Court is required by law

   to award Raymond James its attorneys’ fees and costs pursuant to Florida Statutes Section 627.428.

   See Fla. Stat. § 627.428(1) (“Upon the rendition of a judgment or decree by any of the courts of

   this state against an insurer and in favor of any named or omnibus insured or the named beneficiary

   under a policy or contract executed by the insurer, the trial court or, in the event of an appeal in

   which the insured or beneficiary prevails, the appellate court shall adjudge or decree against the

   insurer and in favor of the insured or beneficiary a reasonable sum as fees or compensation for the

   insured’s or beneficiary’s attorney prosecuting the suit in which the recovery is had”) (emphasis

   added). Indeed, an award of fees under Fla. Stat. § 627.428 “is a mandatory, non-discretionary

   requirement of law.” Sanchez v. AN Luxury Imports of Pembroke Pines, Inc., 216 So. 3d 723, 730

   (Fla. Dist. Ct. App. 2017).

          Therefore, if successful against GAIC in this litigation, Raymond James is, as a matter of

   law, entitled to recover its attorneys’ fees and costs from GAIC. Accordingly, Raymond James is

   entitled to summary judgment on GAIC’s Thirteenth Affirmative Defense.




                                                     7
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 8 of 18




           iii.   GAIC’s Seventeenth Affirmative Defense – Raymond James Timely Filed this
                  Action

           GAIC asserted for its Seventeenth Affirmative Defense that “Raymond James claim is

   barred by the applicable statute of limitations and/or contractual limitations period as outlined in

   the Primary Bond.” [ECF No. 48 at p. 24]. This defense fails as a matter of law and undisputed

   fact.

           Under Florida law, the statute of limitations for an action for breach of a written instrument

   is five (5) years. Fla. Stat. § 95.11(2)(b). A cause of action accrues when the last element

   constituting the cause of action occurs. Fla. Stat. § 95.031(1). “Florida case law consistently holds

   that a cause of action for breach of contract accrues and the limitations period commences at the

   time of the breach.” Clark v. Estate of Elrod, 61 So. 3d 416, 418 (Fla. Dist. Ct. App. 2011) (internal

   quotation marks omitted). As such, “a breach of contract action on an insurance contract accrues

   on the date the contract is breached.” Dinerstein v. Paul Revere Life Ins. Co., 173 F.3d 826, 828

   (11th Cir. 1999) (citing State Farm Mut. Auto. Ins. Co. v. Lee, 678 So. 2d 818, 821 (Fla. 1996));

   Saenz v. State Farm Fire & Cas. Co., 861 So. 2d 64 (Fla. Dist. Ct. App. 2003) (statute of limitations

   period in breach of insurance contract actions begins running from the date of the alleged breach).

   To that end, “a specific refusal to pay a claim is the breach which triggers the cause of action and

   begins the statute of limitations running” in actions predicated upon insurance contracts. Donovan

   v. State Farm Fire & Cas. Co., 574 So. 2d 285, 286 (Fla. Dist. Ct. App. 1991) (citations omitted);

   Roth v. State Farm Mut. Auto. Ins. Co., 581 So. 2d 981, 983 (Fla. Dist. Ct. App. 1991) (insurer’s

   notification to insureds that claim was denied triggered the running of the statute of limitations).

           Federal, as the primary insurer in a follow form tower, denied coverage on April 20, 2020.

   (Stmt. Mat. Facts at ¶ 13). GAIC sent its declination later on April 29, 2020. (Id.). This denial of

   coverage triggering the running of the statute of limitations. Donovan, 574 So. 2d at 286; Roth,

                                                     8
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 9 of 18




   581 So. 2d at 983. Raymond James filed this action on April 23, 2020 – within days of Defendants’

   denial of coverage. (Stmt. Mat. Facts at ¶ 14). Raymond James timely brought this action within

   the five-year statute of limitations.

           When asked for the factual basis for this defense, GAIC referred Raymond James to co-

   defendant Federal’s response to a similar interrogatory.         See [Great American Insurance

   Company’s Amended and Supplemental Responses and Objections to Raymond James Financial,

   Inc.’s First Set of Interrogatories at No. 4, a copy of which is attached hereto as Exhibit “1”]. In

   its response, Federal asserted that Raymond James’ claim under the Bonds was barred either by

   the statute of limitations in Fla. Stat. 95.11 or the two-year suit limitation imposed by the Bonds.

   See [Federal Insurance Company’s Objections and Responses to Raymond James Financial, Inc.’s

   First Set of Interrogatories at No. 4, a copy of which is attached hereto as Exhibit “2”].

           As to the former, Federal (and therefore GAIC) contended that Raymond James’ claim is

   untimely because Fla. Stat. 95.11(2)(e) provides that in an “action for breach of a property

   insurance contract,” the period runs from the date of loss. But this is not a property insurance

   claim governed by Fla. Stat. § 95.11(2)(e); it is an action for indemnification under a tower of

   fidelity bonds. To be sure, the published decisions that have referenced Fla. Stat. § 95.11(2)(e) all

   involved lawsuits for damage to real property, typically in the context of hurricane damage. 3 Fla.
                                                                                                 2F




   3
     See McMillan v. Cincinnati Ins. Co., No. 5:20-cv-72-Oc-30PRL, 2020 WL 5947656 (M.D. Fla.
   June 12, 2020) (breach of contract action based on failure to pay insurance proceeds for damage
   to plaintiff’s home); The Jacqueline Norris Huggett v. Ironshore Specialty Ins. Co., No. 18-21467-
   CIV-ALTONAGA/Goodman, 2018 WL 8359643, at *1 (S.D. Fla. July 18, 2018) (damage to
   plaintiff’s home from Hurricane Irma); Siegel v. Tower Hill Signature Ins. Co., 225 So. 3d 974
   (Fla. Dist. Ct. App. 2017) (claim under homeowners’ insurance policy arising from drain line
   collapse under foundation of home); Harco Co. of Jacksonville, LLC v. Chubb Custom Ins. Co.,
   No. 3:15-CV-818-J-39MCR, 2016 WL 7206177 (M.D. Fla. Mar. 18, 2016) (breach of contract for
   failing to pay for structural damages to apartment); N.P.V. Realty Corp. v. Nationwide Mut. Assur.
   Co., No. 8:14–CV–03235–T–17MAP, 2015 WL 3494127 (M.D. Fla. June 3, 2015) (action for
   damage to real property); Luciano v. United Prop. & Cas. Ins. Co., 156 So. 2d 1108 (Fla. Dist. Ct.
                                                    9
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 10 of 18




   Stat. § 95.11(2)(e) simply has no applicability here. The five-year statute of limitations began to

   run on the date of GAIC’s breach, not the date of Raymond James’ loss. Raymond James plainly

   brought this action within five-years of GAIC’s breach of the Bonds.

          Alternatively, Federal (and therefore GAIC) contended that Raymond James’ claim is

   barred by the two-year suit limitation imposed by the Bonds. Florida law is clear, however, that

   any contract provision that seeks to reduce the limitations period is void. See Fla. Stat. 95.03

   (“Any provision in a contract fixing the period of time within which an action arising out of the

   contract may be begun at a time less than that provided by the applicable statute of limitations is

   void”); Montroy v. State Farm. Mut. Auto. Ins. Co., No. 8:12-CV-1871-T-24EAJ, 2012 WL

   4746407, at *4 (M.D. Fla. Oct. 4, 2012) (limitations period in insurance policy reducing statute of




   App. 2015) (action for breach of homeowner’s insurance based on denial of claim for hurricane
   damage to home); Donovan v. Fla. Peninsula Ins. Co., 147 So. 3d 566 (Fla. Dist. Ct. App. 2014)
   (action against property insurer for failing to pay costs to comply with building codes in the repair
   of hurricane damage to insured’s property); Linares v. Universal Prop. & Cas. Ins. Co., 141 So.
   3d 719 (Fla. Dist. Ct. App. 2014) (breach of contract arising from denial of insureds’ claim for
   hurricane damage to home); Rizo v. State Farm Florida Ins. Co., 133 So.3d 1114 (Fla. Dist. Ct.
   App. 2014) (action arising from damages caused by Hurricane Wilma); Cypress Chase Condo.
   Ass’n A v. QBE Ins. Corp., No. 10–61987–CIV, 2013 WL 1191413 (S.D. Fla. Mar. 22, 2013)
   (property damage arising from Hurricane Wilma); Regency 288, LLC v. Glencoe Ins. Ltd., No. 12-
   62461-Civ-SCOLA, 2013 WL 12092098 (S.D. Fla. Aug. 16, 2013) (damage to property resulting
   from Hurricane Wilma); Olear Org. v. North Pointe Ins. Co., No. 6:12–cv–850–Orl–28KRS, 2012
   WL 5471789 (M.D. Fla. Nov. 9, 2012) (plaintiff’s property was damaged by Hurricane Charley);
   Garden-Aire South Condo. Ass’n Inc. v. QBE Ins. Corp., 10-61985-CIV-
   DIMITROULEAS/SNOW, 2012 WL 12861091 (S.D. Fla. Nov. 20, 2012) (property damage from
   Hurricane Wilma); West Palm Gardens Villas Condo. Ass’n, Inc. v. Aspen Specialty Ins. Co., No.
   11-23912-Civ, 2012 WL 3017083 (S.D. Fla. June 25, 2012) (homeowner’s insurance dispute
   involving loss from Hurricane Wilma); Kelly v. Balboa Ins. Co., 897 F. Supp. 2d 1262 (M.D. Fla.
   2012) (dispute involving loss to real property); Allstate Ins. Co. v. Country Club Apartments, NO.
   11-61907-CIV-SEITZ/SIMONTON, 2012 WL 13008297 (S.D. Fla. Jan. 13, 2012) (claim for
   damages to property as a result of Hurricane Wilma).




                                                    10
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 11 of 18




   limitations to two years was void under Florida law); N.P.V. Realty Corp. v. Nationwide Mut.

   Assur. Co., No. 8:14–CV–03235–T–17MAP, 2015 WL 3494127, at * 4 (M.D. Fla. June 3, 2015)

   (provision in policy requiring legal action within five years of when loss occurred is void).

          Simply put, an insurance policy that is subject to Florida law cannot reduce the statute of

   limitations to file an insurance coverage lawsuit to less than five years. “Therefore, the Florida

   rule governing the statute of limitations for claims made under an insurance policy applies, and

   [Raymond James] ha[d] five years to bring suit.” Montroy, 2012 WL 4746407. Because Raymond

   James brought this action within five years of GAIC’s breach, Raymond James’ claims are not

   barred by the applicable statute of limitations or the void contractual limitations period in the

   Bonds. Raymond James thus is entitled to summary judgment on GAIC’s Seventeenth Affirmative

   Defense.

          iv.     GAIC’s Eighteenth Affirmative Defense – Laches Does Not Apply

          GAIC asserted for its Eighteenth Affirmative Defense that “Raymond James claim is

   barred by the doctrine of laches.” [D.E. 48 at p. 24]. It did not allege any facts to support this

   defense. [Id.]. In response to an interrogatory asking for the specific facts upon which GAIC basis

   its defense of laches, GAIC responded as follows:

          RESPONSE: Great American further objects to this Interrogatory on the grounds
          that it is premature in that it requires identification of all facts and bases for its
          defense prior to the completion of discovery, that it seeks information protected by
          the attorney-client and/or attorney-work product doctrine, and that it is overly broad
          and unduly burdensome in that it can be read to require Great American to recite
          literally all facts and all documents that touch upon when Raymond James’ filed
          suit. Subject to and without waiving these objections, GAIC states that an
          affirmative defense of laches is based on the fact that Raymond James’ personnel
          were aware as far back as 2008 that the fact that Ariel Quiros (“Quiros”) purchased
          the Jay Peak resort using a margin loan that was collateralized by treasury bills that
          were purchased with EB-5 investor funds. Facts and documents supporting this
          awareness are detailed and cited in Scott Schmookler’s April 20, 2020 letter to you
          (“April 20 Letter”) at pages 3 to 7 and are incorporated herein by reference. GAIC’s
          defense of laches is also supported by those parts of Joel Burstein’s deposition

                                                   11
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 12 of 18




          transcript where, in the presence of Raymond James’ counsel, he states that investor
          funds were used as collateral for the Quiros margin loans, and which are quoted in
          pages 16-17 of the Schmookler letter. Separately citing literally ever fact and
          document that would support Raymond James’ awareness of the use of investor
          funds as collateral would be repetitive, overly broad and unduly burdensome.

   [Ex. 1 at No. 5].

          But these purported “facts” do not, as a matter of law, support a laches defense. The

   doctrine of laches is premised “upon unreasonable delay in enforcing a right, coupled with a

   disadvantage to the person against whom the right is sought to be asserted.” Bethea v. Langford,

   45 So. 2d 496, 498 (Fla. 1949). “The test in determining whether laches exists is whether the delay

   has resulted in injury, embarrassment, or disadvantage to any person, and particularly to the person

   against whom the relief is sought.” Id.; see also Dean v. Dean, 665 So. 2d 244, 247 (Fla. Dist. Ct.

   App. 1995) (laches requires proof by the defendant of, among other things, delay on the part of the

   plaintiff and injury or prejudice to the defendant). “Delay alone in asserting a right does not

   constitute laches, and the burden is on the party who asserts the doctrine of laches to prove

   prejudice.” Ticktin v. Kearin, 807 So. 2d 659, 663 (Fla. Dist. Ct. App. 2001).

          As evidenced by its interrogatory answer, GAIC’s laches defense is premised entirely on

   the contention that Raymond James supposedly knew of Quiros’ use of investor funds as collateral

   for margin loans to purchase the Jay Peak resort. GAIC’s corporate representative confirmed at

   deposition, however, that this assertion was not factually accurate. Instead, Burstein permitted

   Quiros to purchase the resort directly using EB-5 investor funds. (Stmt. Mat. Facts at Ex. C,

   Archbold Dep. at p. 117:4-18). But even if these asserted “facts” were true (and they are not),

   GAIC has not identified any alleged injury or prejudice to it as a result of any unspecified delay.

   The burden is on GAIC to prove prejudice. Mere delay alone is not enough. Because GAIC cannot

   identify any prejudice to it, GAIC’s laches defense fails as a matter of law. Ticktin, 807 So. 2d at



                                                   12
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 13 of 18




   663.   Therefore, Raymond James is entitled to summary judgment on GAIC’s Eighteenth

   Affirmative Defense of laches.

          v.      GAIC’s Twentieth Affirmative Defense – Unclean Hands/In Pari Delicto Do Not
                  Apply

          GAIC asserted for its Twentieth Affirmative Defense that “Raymond James claim is barred

   by the doctrines of unclean hands/or in pari delicto.” [ECF No. 48 at p. 24]. Raymond James is

   entitled to summary judgment on these distinct legal defenses.

          Unclean hands is an equitable doctrine that “applies when a party seeking equitable relief

   has committed an unconscionable act immediately related to the equity the party seeks in respect

   to the litigation.” Regions Bank v. Old Jupiter, LLC, No. 10-80188-CIV, 2010 WL 5148467, at *5

   (S.D. Fla. Dec. 13, 2010) (citations omitted). To establish an unclean hands defense, a defendant

   must demonstrate that “(1) ‘a plaintiff's wrongdoing is directly related to the claim against which

   it is asserted’ and (2) ‘if directly related, the plaintiff’s wrongdoing does not bar relief unless the

   defendant can show that it was personally injured by [the plaintiff’s] conduct.’” Warren v. Delvista

   Towers Condo. Ass’n, Inc., No. 13-23074-CIV, 2014 WL 12802867, at *3 (S.D. Fla. June 30,

   2014) (Martinez, J.) (quoting Calloway v. Partners Nat'l Health Plans, 986 F.2d 446, 450-51 (11th

   Cir. 1993)). Because it is an equitable doctrine, moreover, unclean hands traditionally applies only

   to claims for equitable relief. See Adana Investing, Inc. v. Wells Fargo Bank, N.A., No. 1:16-CV-

   21562-UU, 2017 WL 3668553, at *16 (S.D. Fla. Apr. 10, 2017) (granting plaintiff’s motion for

   summary judgment on unclean hands defense where plaintiff only sought monetary damages);

   Regions Bank, 2010 WL 5148467, at *6 (granting summary judgment for plaintiff in breach of

   contract action on defendant’s unclean hands defense); Cong. Park Office Condos II, LLC v. First-

   Citizens Bank & Trust Co., 105 So. 2d 602, 609 (Fla. Dist. Ct. App. 2013) (unclean hands is an

   equitable defense).

                                                     13
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 14 of 18




           GAIC’s unclean hands defense fails for multiple reasons. First, Raymond James is not

   asserting a claim for equitable relief. It asserts claims for breach of contract and declaratory

   judgment and seeks to recover monetary damages. Therefore, the equitable defense of unclean

   hands is inapplicable as a matter of law. Adana Investing, Inc., 2017 WL 3668553, at *16; Regions

   Bank, 2010 WL 5148467, at *6.

           Second, even if the equitable defense of unclean hands applied here (it does not), GAIC

   has not shown that it was personally injured by Raymond James’ alleged wrongful conduct.

   Warren, 2014 WL 12802867, at *3 (for defense to apply, defendant must have been “personally

   injured by the plaintiff’s conduct”). As explained in its interrogatory response asking for the

   factual basis for this defense, GAIC’s unclean hands defense is premised entirely on the contention

   that “Raymond James is at least potentially equally at fault for its loss as the individuals in

   positions of authority at Raymond James approved of Burstein’s acts upon which Raymond James’

   claim is based.” [Ex. 1 at No. 9]. GAIC did not, and indeed cannot, offer any evidence that

   Raymond James’ alleged conduct somehow caused GAIC damages. Adana Investing, Inc., 2017

   WL 3668553, at *16 (even if unclean hands was a viable defense to action for monetary damages,

   summary judgment proper because there was no record evidence that plaintiff was engaged in

   conduct that caused damage to defendants); Calloway, 986 F.2d at 451 (unclean hands did not bar

   claim where defendant failed to demonstrate that it was injured by plaintiff’s alleged wrongdoing).

           Because there is no record evidence to support each of the required elements for GAIC to

   maintain an unclean hands defense, and because the equitable defense of unclean hands is

   inapplicable to Raymond James’ claims for monetary damages, GAIC’s unclean hands defense

   fails as a matter of law.




                                                   14
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 15 of 18




          So too does GAIC’s affirmative defense of in pari delicto. The defense of in pari delicto

   is premised on “[t]he principle that a plaintiff who has participated in wrongdoing may not recover

   damages resulting from the wrongdoing.” Official Comm. of Unsecured Creditors of PSA, Inc. v.

   Edwards, 437 F.3d 1145, 1152 (11th Cir. 2006) (quoting Black’s Law Dictionary 794 (7th ed.

   1999)). “The defense of in pari delicto, however, does not require simply that both parties be to

   some degree wrongdoers. Rather, the parties must participate in the same wrongdoing.” Earth

   Trades, Inc. v. T & G Corp., 108 So. 3d 580, 583 (Fla. 2013) (emphasis added); Adana Investing,

   Inc., 2017 WL 3668553, at *15.

          Adana Investing, Inc. is instructive. That case arose from the defendants’ alleged

   involvement in aiding and abetting the conversion of funds the plaintiff deposited into a bank

   account at Wells Fargo Bank. 2017 WL 3668553, at *1. The plaintiff moved for summary

   judgment on the defendants’ in pari delicto defense, arguing that there was no evidence the

   plaintiff and defendants engaged in the same wrongdoing. Id. at * 14. In response, the defendants

   argued that, under Florida law, it is not necessary for the parties to have been engaged in the same

   wrongdoing; only that plaintiff was engaged in “any wrongdoing.” Id. The Court disagreed. As

   the Court explained, there is well-established precedent in Florida and the Eleventh Circuit that

   the defendants are required to establish that the plaintiff was engaged in the same wrongdoing. Id.

   (citing Earth Trades, Inc. v. T&G Corp., 108 So. 3d 580, 583 (Fla. 2013); Lamonica v. Safe

   Hurricane Shutters, Inc., 711 F.3d 1299, 1308-1309 (11th Cir. 2013)). In Adana Investing, the

   relevant wrongdoing was the misappropriation of money that the plaintiff deposited into a bank

   account. Id. at *15. Because there was no evidence that the plaintiff was engaged in that same

   wrongdoing, the Court granted the plaintiff’s motion for summary judgment as to the defendants’

   in pari delicto defense. Id.



                                                   15
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 16 of 18




          The same result should be reached here. The relevant wrongdoing is GAIC’s (and the other

   Defendants’) breach of their contractual obligation to indemnify Raymond James under the Bonds

   at issue for covered losses resulting directly from Burstein’s fraud and dishonesty. GAIC does

   not, and plainly cannot, identify any evidence that Raymond James somehow was engaged in that

   same wrongdoing. Indeed, it would be nonsensical to even suggest otherwise. GAIC’s in pari

   delicto defense thus fails as a matter of law.

          Therefore, Raymond James is entitled to summary judgment on GAIC’s Twentieth

   Affirmative Defense of unclean hands and/or in pari delicto.

                                         III.       CONCLUSION

          For all the foregoing reasons, the Court should grant the Motion and enter a partial

   summary judgment in favor of Raymond James and against GAIC on GAIC’s Third, Thirteenth,

   Seventeenth, Eighteenth, and Twentieth Affirmative Defenses.



   Dated: July 30, 2021.                            Respectfully submitted,

                                                    /s/ Jason S. Mazer
                                                    Jason S. Mazer, Esq.
                                                    Florida Bar No. 0149871
                                                    Joshua R. Alhalel, Esq.
                                                    Florida Bar No. 0016320
                                                    CIMO MAZER MARK PLLC
                                                    100 Southeast Second Street, Suite 3650
                                                    Miami, Florida 33131
                                                    Telephone: (305) 374-6481; Fax: (305) 374-6488
                                                    jmazer@cmmlawgroup.com
                                                    jalhalel@cmmlawgroup.com




                                                      16
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 17 of 18




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 30, 2021, I electronically filed this Motion for Partial Summary

   Judgment Against Great American Insurance Company and Supporting Memorandum of Law with

   the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

   day on parties listed in the below Service List via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other manner.


                                                                 /s/ Jason S. Mazer




                                                   17
Case 1:20-cv-21707-JEM Document 125 Entered on FLSD Docket 07/30/2021 Page 18 of 18




                                            SERVICE LIST

    Kristina L. Marsh, Esq.                       James M. Kaplan, Esq.
    Florida Bar No. 0311080                       Florida Bar No. 921040
    GORDON REES SCULLY MANSUKHANI                 KAPLAN ZEENA LLP
    601 S. Harbor Island Blvd., Suite 109         2 South Biscayne Boulevard, Suite 3050
    Tampa, FL 33602                               Miami, Florida 33131
    Telephone (Main): 813-444-9700                Telephone: (305) 530-0800
    Telephone (Direct) 813-523-4937               Facsimile: (305) 530-0801
    Facsimile: 813-377-3505                       James.kaplan@kaplanzeena.com
    kmarsh@grsm.com                               Elizabeth.salom@kaplanzeena.com
    and                                           service@kaplanzeena.com
    Scott L. Schmookler, Esq.                     and
    Sarah Riedl Clark, Esq.                       Michael Keeley, Esq.
    GORDON REES SCULLY MANSUKHANI                 John R. Riddle, Esq.
    One North Franklin, Suite 800                 C. Adam Brinkley
    Chicago, IL 60606                             Clark Hill Strasburger
    Telephone: 312-980-6779                       901 Main Street, Suite 6000
    sschmookler@grsm.com                          Dallas, Texas 75202-3794
    srclark@grsm.com                              Telelphone: (214) 651-4718
                                                  Facsimile: (214) 659-4121
    Counsel for Federal Insurance Company         mkeeley@clarkhill.com
                                                  jriddle@clarkhill.com
                                                  abrinkley@clarkhill.com

                                                  Counsel for Beazley Insurance Company, Inc.

    E.A. “Seth” Mills, Jr., Esq.                  Dustin C. Blumenthal
    Florida Bar No. 339652                        Florida Bar No. 0149871
    Ryan J. Weeks, Esq.                           Goldberg Segalla
    Florida Bar No. 5 7 8 9 7                     222 Lakeview Avenue, Suite 800
    MILLS PASKERT DIVERS                          West Palm Beach, FL 33401
    100 N. Tampa Street, Suite 3700               Telephone: (561) 618-4485
    Telephone: (813) 229-3500                     Facsimile: (561) 618-4549
    Facsimile: (813) 229-3502                     dblumenthal@goldbergsegalla.com
    smills@mpdlegal.com                           lparker@goldbergsegalla.com
    rweeks@mpdlegal.com                           and
    csoltis@mpdlegal.com                          Stephen N. Dratch, Esq.
                                                  Franzblau Dratch, P.C.
    Counsel for Travelers Casualty and Surety     354 Eisenhower Parkway
    Company of America                            Livingston, New Jersey 07039
                                                  Telephone: (973) 992-3700

                                                  Counsel for Great American Insurance Company




                                                 18
